Citation Nr: 0410041	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a cervical spine 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department on Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a February 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  

Procedural history

The veteran served on active duty from July 1990 to January 2000. 

The veteran was granted service connection for a cervical spine 
disability in an August 2000 rating decision and was awarded a 10 
percent disability rating.  
In September 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned his 
cervical spine disorder, contained in a VA Form 21-4138, Statement 
in Support of Claim.  The veteran underwent a VA examination in 
September 2000, and in a February 2001 rating decision, the RO 
granted an increased rating of 20 percent.  The veteran disagreed 
with the February 2001 rating decision and initiated this appeal.  
For reasons which will be addressed in detail below, the appeal 
was not timely perfected.  

The Board has considered whether the VA Form 21-4138 submitted in 
September 2000 amounts to a notice of disagreement (NOD) as to the 
August 2000 rating decision which awarded service connection and 
assigned a 10 percent rating decision.  However, the veteran's 
September 2000 communication to the RO referred to the August 2000 
rating decision only in the context of several issues which were 
deferred.  With respect to the cervical spine claim, the veteran 
simply requested that the RO expedite an examination for his neck, 
stating, "it is painful."  He did not refer the rating assigned in 
August 2000 or indicate that he wished to contest that decision.  
The Board interprets the veteran's request for a new examination 
as an indication that the veteran was seeking an increased rating 
due to a worsening of his cervical spine disability, rather than 
as a NOD as to the August 2000  rating decision.  See 38 C.F.R. § 
20.201 (2003) [a notice of disagreement consists of a written 
communication from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative determination 
of the agency of original jurisdiction and a desire to contest the 
result].  

In any event, whether the veteran filed a NOD as to the August 
2000 rating decision which initially assigned a 10 percent rating 
for the cervical spine disability or the February 2001 rating 
decision which granted a 20 percent rating has no bearing on the 
outcome of this case.  As will be addressed below, this matter 
turns on whether a timely substantive appeal was received after a 
statement of the case was issued by the RO.  For reasons which 
will be expressed in detail below, the veteran's  June 2002 VA 
form 9 was untimely filed as to both rating decisions.

The veteran failed to appear for a Travel Board hearing at the RO 
which was scheduled to be conducted in September 2003.  To the 
Board's knowledge, the veteran has offered no explanation as to 
why he was unable to appear and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003) [failure to appear 
for a scheduled hearing treated as withdrawal of request].  

Issues not in appellate status

In a February 2001 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for hearing loss, 
gastroenteritis, sinusitis, left shoulder tendonitis and plantar 
fasciitis.  The RO granted service connection for headaches in a 
June 2002 rating decision and awarded a 10 percent disability 
rating.  To the Board's knowledge, the veteran has not disagreed 
with those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal after a 
statement of the case (SOC) is issued by VA].


FINDINGS OF FACT

1.  The rating decision awarding an increased 20 percent 
disability rating for the veteran's cervical spine disability was 
mailed to the veteran on February 22, 2001; the notice of 
disagreement was received on March 13, 2001; the SOC was mailed to 
the veteran on March 8, 2002 and again on April 4, 2002; and the 
substantive appeal was received on June 26, 2002.  

2.  The veteran did not request an extension of time to file his 
substantive appeal.  


CONCLUSION OF LAW

The veteran's substantive appeal was untimely filed.  The appeal 
of the RO's February 2001 decision granting an increased 20 
percent rating for a cervical spine disability is dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected cervical spine disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, which are not applicable in the instant case, 
the implementing regulations are also effective November 9, 2000.  

The Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons 
expressed immediately below, the Board finds that resolution of 
the issue on appeal is based on the operation of law and that the 
VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (the Court) held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive in 
the matter.  The Board finds that such is the case as to the issue 
here on appeal.  As explained below, this appeal is being 
dismissed due to the veteran's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).  The veteran has not contended 
that he in fact filed a timely appeal.  Therefore, based on the 
Court's decision in Manning, the Board concludes that the claim is 
not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be inapplicable 
in this case, the veteran has been accorded ample opportunity to 
present evidence and argument as required by the Court's 
jurisprudence in general.  See also 38 C.F.R. § 3.303 (2003).  The 
RO notified him of evidence necessary to support his claim and 
assisted him in obtaining evidence.  The veteran was informed of 
his right to a hearing and was scheduled for a hearing scheduled 
for September 2003, at his request.  He did not appear for that 
hearing and has not requested another one.  The veteran was 
notified subsequently by Board letters in December 2003 and 
January 2004 of his right to a hearing; he has not responded to 
those letters.

The Board notes that the veteran has moved several times during 
this appeal, and it is possible that the hearing notice was not 
received by him.  However, the veteran was obligated to keep VA 
apprised of his whereabouts.  If he did not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to find 
him." 
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Pertinent law and regulations

Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2003).

After the statement of the case is provided to the appellant, the 
appellant must file a formal appeal within 60 days from the date 
the statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2003); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the RO 
rating decision became final).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2003).

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The 
formal appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the case, 
and to formulate and present specific arguments relating to errors 
of fact or law made by the RO.  38 U.S.C.A. § 7105(d)(3) (West 
2002); Roy, 5 Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed. While the Board must construe such 
arguments in a liberal manner for purposes of determining whether 
they raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determination being appealed 
may be dismissed.

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 3.109(b) (2003).  A 
request for such an extension should be in writing and must be 
made prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. § 20.303 (2003).

Analysis

The facts in this case are not in dispute.  Service connection was 
granted for a cervical spine disability in an August 2000 RO 
rating decision; a 10 percent disability rating was assigned.  The 
veteran filed a claim of entitlement to an increased disability 
rating for his service-connected cervical spine disability, then 
rated as 10 percent disabling, in September 2000.  [As noted in 
the Introduction, the Board does not believe that the veteran's 
September 2000 communication was a NOD, but even if it was, this 
does not change the outcome of the case.]  

In February 2001 the RO granted an increased rating of 20 percent.  
The veteran filed a NOD in March 2001.  A SOC [incorrectly titled 
"Supplemental Statement of the Case" but correctly called a SOC in 
the body and in the cover letter] was issued by the RO in March 
2002.  The cover letter explained the veteran's appeal rights and 
provided him with a VA Form 9.  This material was re-mailed to him 
at another address in April 2002.  In June 2002, the RO issued a 
Supplemental Statement of the Case, again with instructions as to 
how to appeal.  The veteran filed a substantive appeal, VA Form 9, 
which was received by the RO in July 2002.  

The law provides that, after the statement of the case is provided 
to the appellant, the appellant must file a formal appeal within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003).

In this case, the one-year period from the date of the February 
2001 rating decision expired on February 22, 2002; the one year 
period from the August 2000 rating decision expired even earlier, 
on August 23, 2001.  The 60-day period following the April 4, 2002 
mailing of the March 2002 SOC expired on June 3, 2002.  The last 
day on which a substantive appeal could be timely received was 
therefore June 3, 2002.  The veteran's substantive appeal is 
marked as having been received on July 8, 2002.  However, VA's 
computer case tracking system records an earlier date of June 26, 
2002.  Both dates fall weeks after the June 3, 2002 termination of 
the appeal period.

Because the veteran did not timely submit a substantive appeal, 
the Board finds it has no jurisdiction over the appeal as to this 
issue.  The appeal must therefore be dismissed.  See 38 U.S.C.A. 
§§ 7105, 7108 (West 2002); see also Roy, 5 Vet. App. at 554; 
Rowell, 4 Vet. App. at 17 [both observing in general that if there 
is a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review on 
appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held that the 
Board must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without affording 
an appellant the right to present argument and evidence on those 
questions.  In addition, VA's General Counsel held that the Board 
has the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed substantive 
appeal.  Under such circumstances, however, the General Counsel 
indicated that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and opportunity 
to be heard on the question of timeliness.  VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity of 
filing a substantive appeal as to this issue if he wished to 
pursue his appeal.  A letter attached to the March 2002 SOC made 
this requirement amply clear.  That letter was resent to another 
address in April 2002.  

Further, the Board sent the veteran a detailed letter, with a copy 
to his accredited representative, in December 2003.  That letter 
was also resent in January 2004 after notification of another 
address change.  There is no indication that the veteran did not 
receive these communications, and he has since presented no 
response.  

While the RO and the Board have made every attempt to contact the 
veteran, it is ultimately the responsibility of the veteran 
himself to keep the VA apprised of his whereabouts.  See Hyson v. 
Brown, supra.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The Court 
decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), however, 
that there is no legal entitlement to an extension of time; 
rather, 38 C.F.R. § 3.109(b) commits the decision to the sole 
discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) 
requires that where an extension is requested after expiration of 
a time limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time limit, 
and good cause must be shown as to why the required action could 
not have been taken during the original time period and could not 
have been taken sooner than it was.  
In this case, the veteran did not request any extension of time 
for filing a substantive appeal, and he has not demonstrated good 
cause for an untimely filing of a substantive appeal as to this 
issue.  

The Board notes that the RO sent the veteran a letter attached to 
a June 2002 SSOC in which the RO clearly implied that the veteran 
could still perfect his appeal and/or request an extension of 
time.  The June 18, 2002 letter read, in pertinent part, "We have 
not received a substantive appeal from you.  If neither a 
substantive appeal nor a request for an extension of the time 
limit is received within 60 days, we will assume you do not wish 
to complete your appeal . . . ."  Indeed, that letter appears to 
have prompted the veteran to submit the VA Form 9 in July 2002.  
Nonetheless, the Board notes as explained above that the period 
for perfecting an appeal, as well as the period for requesting or 
granting an extension of time, had already expired by the time 
that letter was sent.  See 38 C.F.R. § 20.303 (2003) [a request 
for an extension must be made prior to the expiration of the time 
limit for filing the substantive appeal]; see also Roy , 5 Vet. 
App. at 554 [holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 C.F.R. 
§ 20.303].  

The Board has considered whether the RO may have waived the time 
limit for perfecting an appeal by way of its June 2002 cover 
letter.  However, in a memorandum decision, the Court, citing Roy, 
resolved a similar question by reasoning, "as to the appellant's 
argument that the RO . . . implicitly waived the requirement that 
he timely file a Substantive Appeal, the Court notes that, under 
38 U.S.C. § 7105(d)(3), the RO has authority to 'close' a case for 
'failure to respond' to an SOC but that only the BVA has authority 
to determine 'questions as to [the] timeliness or adequacy,' of a 
response to an SOC."  See Riddick v. Principi, 2002 U.S. App. Vet. 
Claims LEXIS 658 (2002).  See also Bethea v. Derwinski, 2 Vet. 
App. 252, 254 (1992) [while single judge decisions carry no 
precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain].  

The Board finds that, by its June 18, 2002 letter, the RO could 
not and did not waive the statutory requirement that the veteran 
timely file a substantive appeal; and it further did not extend 
the time period for filing an appeal, both of which had already 
expired on June 3, 2002.  The RO's June 18, 2002 letter, which was 
most unfortunate in its choice of words, amounted to a legal 
nullity and did not serve to allow the veteran to file his 
substantive appeal out of time.  

The Board finds that in the absence of a timely filed substantive 
appeal the veteran has not complied with the legal requirements 
for perfecting an appeal.  The Board further finds that this case 
is one in which the law is dispositive of the issue and that the 
issue of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral carpal tunnel syndrome must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely substantive appeal not having been filed, the issue of 
entitlement to an increased disability rating for a cervical spine 
disability is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



